Case 1:20-cv-00694-KAM-LB Document 4 Filed 05/06/20 Page 1 of 6 PageID #: 28



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
RICHARD P. HOBBS,

       Plaintiff,
                                              MEMORANDUM & ORDER
             -against-
                                              20-CV-00694(KAM)
NEW YORK CITY DEPARTMENT OF
TRANSPORTATION, et al.,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

           On February 3, 2020, plaintiff Richard P. Hobbs filed

the instant pro se action pursuant to 42 U.S.C. § 1983 and

Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971) (“Bivens”). For the reasons

discussed below, plaintiff’s request to proceed in forma

pauperis is granted, but the complaint is dismissed for failure

to state a claim upon which relief may be granted, see 28 U.S.C.

§ 1915(e)(2)(B), and for failure to conform with Rule 8(a) of

the Federal Rules of Civil Procedure.        Plaintiff is granted

thirty (30) days from the date of this Memorandum and Order to

file an amended complaint.

                                BACKGROUND

           Plaintiff’s complaint is difficult to comprehend.           The

handwritten sections of plaintiff’s complaint are largely

                                     1
Case 1:20-cv-00694-KAM-LB Document 4 Filed 05/06/20 Page 2 of 6 PageID #: 29



illegible. The typed portion of plaintiff’s complaint consists

of rambling allegations.      As best as can be ascertained,

plaintiff alleges that defendants, including—President Donald

Trump, Governor Andrew Cuomo, Mayor Bill de Blasio, the United

States Coast Guard, the New York City Department of

Transportation, and the Metropolitan Transit Authority—treat

homeless individuals poorly.       Plaintiff asserts that he has not

been able to sleep in public spaces for more than two hours

without being disturbed.      (ECF No. 1, Compl. 1.)      Plaintiff

further states in conclusory language that homeless shelters are

not safe.    Plaintiff notes that he aspires to be “the first poor

homeless conservative Republican to be President of the US” and

appears to seek the court’s guidance in ascertaining what steps

he must take in order to be considered a candidate.           (Id. 18).

It is unclear what relief plaintiff seeks.


                           STANDARD OF REVIEW

            It is axiomatic that pro se complaints are held to

less stringent standards than pleadings drafted by attorneys,

and the court is required to read the plaintiff’s pro se

complaint liberally and interpret it as raising the strongest

arguments it may suggest.      Erickson v. Pardus, 551 U.S. 89

(2007); Hughes v. Rowe, 449 U.S. 5, 9 (1980); Sealed Plaintiff

v. Sealed Defendant, 537 F.3d 185, 191-93 (2d Cir. 2008).             At


                                     2
Case 1:20-cv-00694-KAM-LB Document 4 Filed 05/06/20 Page 3 of 6 PageID #: 30



the pleading stage of the proceeding, the court must assume the

truth of “all well-pleaded, nonconclusory factual allegations”

in the complaint.     Kiobel v. Royal Dutch Petroleum Co., 621 F.3d

111, 123 (2d Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662

(2009)).   A complaint must plead sufficient facts to “state a

claim to relief that is plausible on its face.”          Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

           Under 28 U.S.C. § 1915(e)(2)(B), a district court

shall dismiss an in forma pauperis action where it is satisfied

that the action “(i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such

relief.”   An action is frivolous when either: (1) “the ‘factual

contentions are clearly baseless,’ such as when allegations are

the product of delusion or fantasy” or (2) “the claim is ‘based

on an indisputably meritless legal theory.’”          Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998)

(internal citation omitted).

                                DISCUSSION

           In addition to requiring sufficient factual matter to

state a plausible claim for relief, pursuant to Rule 8 of the

Federal Rules of Civil Procedure, plaintiff must provide a

short, plain statement of the claim against each named defendant

so that each has adequate notice of the alleged facts supporting

                                     3
Case 1:20-cv-00694-KAM-LB Document 4 Filed 05/06/20 Page 4 of 6 PageID #: 31



each causes of action.     Iqbal, 556 U.S. at 678 (“[Rule 8] demands

more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”).    A pleading that only “tenders naked assertions

devoid of further factual enhancement” will not suffice.            Id.

(internal citations and alterations omitted).          To satisfy this

standard, the complaint must, at a minimum, “disclose sufficient

information to permit the defendant to have a fair understanding

of what the plaintiff is complaining about and to know whether

there is a legal basis for recovery.”        Kittay v. Kornstein, 230

F.3d 531, 541 (2d Cir. 2000) (internal quotation marks omitted);

Harnage v. Lightner, 916 F.3d 138, 141 (2d Cir. 2019).

           Given the incoherency of the complaint, the court

cannot determine exactly what claims plaintiff is attempting to

allege against each defendant and thus, cannot evaluate whether

plaintiff’s allegations state a claim for relief.          Neither the

court nor defendants should have to parse through the complaint

to ascertain the factual basis for plaintiff’s claims.           Even

liberally construing the complaint in plaintiff’s favor, it

fails to state a claim upon which relief can be granted. The

court, therefore, will dismiss the complaint without prejudice

to allow plaintiff to file an amended complaint.

                             LEAVE TO AMEND

           In light of plaintiff’s pro se status, he is granted

30 days from the date of this memorandum and order to file an

                                     4
Case 1:20-cv-00694-KAM-LB Document 4 Filed 05/06/20 Page 5 of 6 PageID #: 32



amended complaint. Plaintiff is advised that should he elect to

file an amended complaint he must plead sufficient facts to

allege a violation of his constitutional or federal rights and

must comply with Rule 8(a) of the Federal Rules of Civil

Procedure, which requires a short and plain statement of his

claim.   Plaintiff must name as proper defendants those

individuals who have some personal involvement in the acts he

alleges in the amended complaint.        See Iqbal, 556 U.S. at 676

(“a plaintiff must plead that each Government-official

defendant, through the official's own individual actions,

violated the Constitution.”).       If plaintiff wishes to bring a

claim against a defendant and he does not know the name of the

individual, he may identify each as John or Jane Doe, and to the

best of his ability describe each individual, including by

description of physical features or other pertinent

characteristics, and explain what each defendant did or failed

to do in violation of plaintiff’s constitutional or federal

rights. The amended complaint must be clearly printed or

typewritten and indicate what each defendant did or failed to do

to violate plaintiff’s rights.

                                CONCLUSION

           Accordingly, plaintiff’s complaint, filed in forma

pauperis, is dismissed for failure to state a claim upon which

relief may be granted, see 28 U.S.C. § 1915(e)(2)(B), and for

                                     5
Case 1:20-cv-00694-KAM-LB Document 4 Filed 05/06/20 Page 6 of 6 PageID #: 33



failure to conform with Rule 8(a) of the Federal Rules of Civil

Procedure. Plaintiff is granted thirty days leave from the date

of this Memorandum and Order to file an amended complaint, as

detailed above. If plaintiff fails to file an amended complaint

within the time allowed or show good cause why he cannot comply,

judgment dismissing this case shall enter.         All further

proceedings shall be stayed for 30 days.

     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

any appeal would not be taken in good faith and, therefore, in

forma pauperis status is denied for the purpose of any appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



SO ORDERED.

Dated:   May 6, 2020
         Brooklyn, New York
                                                   /s/
                                         Kiyo A. Matsumoto
                                         United States District Judge




                                     6
